Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 1 of 11 PagelD# 834

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

JOSEPH COVELL BROWN,
Plaintiff,
v. CIVIL ACTION NO. 2:19cv376
MARCUS PORTER,
NORFOLK STATE UNIVERSITY,
THE BOARD OF VISITORS OF
NORFOLK SATE UNIVERSITY,
THE COMMONWEALTH OF VIRGINIA,
and
TRACCI K. JOHNSON,

Defendants.

MEMORANDUM ORDER

This matter comes before the court on the Mo. %n to Dismiss
and Memorandum in Support filed on May 13, 2020, by Defendants
Marcus Porter, Norfolk State University (“NSU”), the Board of
Visitors of Norfolk State University (“the Board”), the
Commonwealth of Virginia (“the Commonwealth”), and Tracci K.
Johnson (collectively, “the Defendants”). ECF Nos. 36, 37.

I. Procedural History

The Plaintiff filed the original Complaint in the Circuit
Court of the City of Norfolk on June 14, 2019. ECF No. 1-2. The
Defendants filed a timely Notice of Removal in this court on

July 18, 2019. ECF No. 1. The Defendants filed a Motion to
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 2 of 11 PagelD# 835

Dismiss and Memorandum in Support on July 25, 2019. ECF
Nos. 4, 5.

On August 29, 2019, this court referred the Motion to
Dismiss to United States Magistrate Judge Robert J. Krask,
pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and
Federal Rule of Civil Procedure 72(b). ECF No. 13. On
February 6, 2020, the court issued a Memorandum Order, ECF
No. 19, adopting and approving the Magistrate Judge’s Report and
Recommendation, ECF No. 14. The court granted the Defendants’
Motion to Dismiss Count I for lack of subject matter
jurisdiction with prejudice, and granted the Defendants’ Motion
to Dismiss Counts II, III, IV, and V, with leave to amend the
Complaint. ECF No. 19 at 11-12.

The Plaintiff filed an Amended Complaint on February 20,
2020, alleging violations of his constitutional right to free
speech (Count II), gender discrimination in violation of
Title IX (Count III), and breach of contract (Count V), based on
events surrounding his expulsion from NSU in June, 2017.1 ECF
No. 20. On May 13, 2020, the Defendants filed a Motion to
Dismiss and Memorandum in Support. ECF Nos. 36, 37. The
Plaintiff filed his Memorandum in Opposition, ECF No. 38, on
May 27, 2020, and the Defendants filed a Reply, ECF No. 44, on

June 5, 2020.

 

1 The Plaintiff numbered each count in the Amended Complaint to
correspond to the original Complaint.

2
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 3 of 11 PagelD# 836

On June 10, 2020, the matter was referred to Judge Krask
pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and
Federal Rule of Civil Procedure 72(b), to conduct necessary
hearings and to submit to the undersigned district judge
proposed findings and recommendations for the disposition of the
Motion to Dismiss. ECF No. 45.

On October 20, 2020, the Magistrate Judge filed his Report
and Recommendation (“R&R”), which recommends granting the Motion
to Dismiss in its entirety. ECF No. 46. The parties were advised
of their right to file written objections to the findings and
recommendations made by the Magistrate Judge within fourteen
(14) days from the date of the mailing of the R&R to the
objecting party. Id. at 26. The Plaintiff filed Objections to
the R&R on November 3, 2020, ECF No. 47, to which the Defendants
responded on November 17, 2020, ECF No. 48. The Defendants did
not file objections.

Pursuant to Rule 72(b) of the Federal Rules of Civil
Procedure, the court, having reviewed the record in its
entirety, shall make a de novo determination of those portions
of the R&R to which the Plaintiff has specifically objected.
Fed. R. Civ. P. 72(b). The court may accept, reject, or modify,
in whole or in part, the recommendation of the Magistrate Judge,
or recommit the matter to him with instructions.

28 U.S.C. § 636(b) (1).
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 4 of 11 PagelD# 837

II. Objections
A. Qualified Immunity

The Plaintiff objects to the Magistrate Judge’s conclusion
that the free speech claims in Count II based on the Plaintiff's
text messages and appeal letter are barred because Defendants
Porter and Johnson are entitled to qualified immunity. See Pl.
Objs. at 2-7; R&R at 8-14. The Plaintiff argues that the
Defendants’ failure to provide adequate process by refusing to
hold a disciplinary proceeding, follow disciplinary procedures,
or consider his arguments on appeal, are not shielded by
qualified immunity because those were “ministerial” functions,
and not “discretionary.” Pl. Obj. at 2; see Harlow v.
Fitzgerald, 457 U.S. 800, 816, 102 S. Ct. 2727, 2737, 73 L. Ed.
2d 396 (1982) (Qualified immunity “is available only to
officials performing discretionary functions,” as opposed to
“‘*ministerial’ tasks.”)

The alleged failure of the Defendants’ to follow
disciplinary procedures are due process claims, which were
dismissed by the court with prejudice in the Memorandum Order
issued on February 6, 2020. ECF No. 19 at 11. The Plaintiff
bases his free speech claims in Count II on the Defendants’
decisions to “expel[] him for a text message” and “deny[] his
appeal” because of “comments in his appeal letter.” Am. Compl.

g 110. The court agrees with the Magistrate Judge, and the
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 5 of 11 PagelD# 838

Plaintiff concedes, that the Defendants’ decision to expel the
Plaintiff and deny his appeal constituted discretionary acts.
Pl. Objs. at 2.

Therefore, in order to overcome qualified immunity, the
Defendants’ conduct must “violate clearly established statutory
or constitutional rights of which a reasonable person would have
known.” Wilson _v. Layne, 141 F.3d 111, 114 (4th Cir. 1998)
(quoting Harlow, 457 U.S. at 818). The Plaintiff objects to the
Magistrate Judge’s conclusion that “a reasonable school official
viewing the text message” at issue* “could conclude the message
was a true threat.” See Pl. Objs. at 6; R&R at 9; see also Doe

v. Rector & Visitors of George Mason Univ. (“GMU”), 132 F. Supp.

 

3d 712, 729 (E.D. Va. 2015) (“[T]rue threats of violence
constitute a category of speech falling outside the protections

of the First Amendment) (citing Virginia v. Black, 538 U.S. 343,

 

358 (2003)). The Plaintiff claims that “Defendants would have
realized” that the text was not a true threat “if they had
performed their mandatory ministerial functions and provided him
with a fair hearing and fair appeal.” Pl. Objs. at 6. However,
such speculation does not undercut the Magistrate Judge’s
well-reasoned and correct determination that Johnson and Porter

are entitled to qualified immunity because the decision to expel

 

2 The text message was sent by the Plaintiff to his roommate, and
said, “text me again and im breaking your jaw." R&R at 32.

5
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 6 of 11 PagelD# 839

the Plaintiff based in part on the text message did not violate
any clearly established First Amendment right.

Similarly, the decision to uphold the Plaintiff’s expulsion
on appeal, based in part on “frustrated and insulting” language
in the Plaintiff’s appeal letter, did not violate any clearly
established First Amendment right. See R&R at 15-16. The
Plaintiff argues that the Defendant Johnson did not address the
concerns raised in the Plaintiff’s appeal letter “as punishment
for his speech in the letter.” Pl. Objs. at 7. The court agrees
with the Magistrate Judge that “[a] reasonable school official
addressing Brown’s appeal could consider the language in [his]
appeal letter... . without violating any .. . clearly
established free speech rights” because “[s]uch consideration is
necessary ‘to protect students and to support their educational
mission.’” R&R at 15 (quoting GMU, 132 F. Supp. 3d at 729).
Moreover, the language in the appeal letter was one
consideration among others, including the Plaintiff's text
message to his roommate, a previous incident in which the
Plaintiff punched another individual, and his volatile behavior.
See id.; Am. Compl., Ex. 5.

Therefore, the court OVERRULES the Plaintiff’s objection on
Count II and ADOPTS and APPROVES the Magistrate Judge’s

conclusion that the claims in Count II against Johnson and
, Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 7 of 11 PagelD# 840

Porter based on the text messages and the appeal letter are
barred by qualified immunity.
B. Gender Discrimination

The Plaintiff objects to the Magistrate Judge’s
determination that his gender discrimination claim under
Title IX fails to state a claim. See Pl. Objs. at 8. The
Magistrate Judge determined that the Plaintiff failed to state a
gender discrimination claim because the Plaintiff “added no new
factual allegations” to his Amended Complaint that “suggest[s]
he was expelled due to his gender.” R&R at 20-22. The Plaintiff
argues that “NSU treats females more favorable in disciplinary
proceedings,” and bases this belief on “his suspicions .. . as
a member of the NSU community.” Pl. Objs. at 8. As explained in
the R&R, the Amended Complaint fails to allege “particular
circumstances suggesting that gender bias was a motivating
factor behind” his expulsion, such as “statements by members of
the disciplinary tribunal, statements by pertinent university
officials, or patterns of decision-making that also tend to show
the influence of gender.” GMU, 132 F. Supp. 3d at 733 (citing

Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994)).

 

The Plaintiff’s additional allegations essentially claim
that the “defendants deprived him due process because he is a
male and would have afforded him due process if he were a

female.” R&R at 22; see Am. Compl. 97 188-94. Like the defective
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 8 of 11 PagelD# 841

allegations in the original Complaint, the allegations in the
Amended Complaint “are . . . conclusory” and “do not
meaningfully advance Brown’s .. . claim across the line from
conceivable to plausible.” R&R at 20, 22. The court agrees with
the Magistrate Judge that such conclusory allegations, which do
not establish “a causal connection between the flawed outcome
and gender bias,” are not sufficient to survive a motion to
dismiss. Yusuf, 35 F.3d at 715; see R&R at 22. Therefore, the
court OVERRULES this objection and ADOPTS and APPROVES the
Magistrate Judge’s conclusion that the claims in Count III
against NSU, the Board, and the Commonwealth of Virginia, for
gender discrimination fail to state a claim.
C. Breach of Contract
The Plaintiff objects to the Magistrate Judge’s conclusion
that Virginia law does not recognize binding contracts between a
university and a student unless there is “absolute mutuality of

engagement.” Doe v. Washington & Lee Univ., 439 F.Supp. 3d 784,

 

790 (W.D. Va. 2020). The Plaintiff argues that “Virginia does
not require absolute mutuality of engagement where consideration
in the form of money has already been rendered for services.”
Pl. Objs. at 12. Therefore, according to the Plaintiff,
“absolute mutuality of engagement” is not required in this case.

Id.
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 9 of 11 PagelD# 842

The Plaintiff cites no case or authority from Virginia in
which university guidelines and student conduct policies
constituted enforceable contracts between schools and students
when the terms of those policies expressly reserved for the
school the right to unilaterally modify policies. In contrast,
the Magistrate Judge cited numerous cases, see R&R at 24,
applying Virginia law and holding that Universities’ student
conduct policies, student handbooks, and course catalogs did not
constitute binding contracts because generally applicable
conduct policies “serve as ‘guidelines’ for student rather than
reciprocal agreements” since they do not bind the school.

Washington & Lee Univ., 439 F. Supp. at 792. Therefore, the

 

court OVERRULES this objection and ADOPTS and APPROVES the
Magistrate Judge’s conclusion that the claim in Count V for
breach of contract is insufficient for failure to state a claim.
III. Conclusion

Having reviewed the record in its entirety and _ the
Objections to the R&R, and having made de novo determinations
with respect thereto, the court hereby OVERRULES the Plaintiff's
Objections to the R&R. The court ADOPTS AND APPROVES IN FULL
the findings and recommendations set forth in the Magistrate
Judge’s thorough and well-reasoned R&R, ECF No. 46, filed on

October 20, 2020, such that:
- Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 10 of 11 PagelD# 843

The Defendants’ Motion to Dismiss is GRANTED with respect
to the free speech claim against Porter and Johnson premised on
the Plaintiff’s text message and appeal letter on the grounds of
qualified immunity, and this portion of Count II is DISMISSED
WITH PREJUDICE.

The Defendants’ Motion to Dismiss is GRANTED with respect
to the free speech claim against Porter and Johnson premised on
the Plaintiff’s articles and conversations for failure to state
a claim, and this portion of Count II is DISMISSED WITHOUT
PREJUDICE.

The Defendants’ Motion to Dismiss is GRANTED with respect
to the Title IX gender discrimination claim against the
Commonwealth of Virginia for failure to state a claim, and
Count III is DISMISSED WITH PREJUDICE as to the Commonwealth of
Virginia.

The Defendant’s Motion to Dismiss is GRANTED with respect
to the Title IX gender discrimination claim against NSU and the
Board for failure to state a claim, and Count III is DISMISSED
WITHOUT PREJUDICE as to NSU and the Board.

The Defendants’ Motion to Dismiss is GRANTED with respect
to the breach of contract claim against NSU and the Board for
failure to state a claim, and Count V is DISMISSED WITHOUT

PREJUDICE.

10
Case 2:19-cv-00376-RBS-RJK Document 49 Filed 12/08/20 Page 11 of 11 PagelD# 844

Given that the Plaintiff, through counsel, has already
filed an Amended Complaint, and for the reasons stated herein,
the Amended Complaint has failed to state a claim for relief,
the court DENIES further leave to amend. Accordingly, the Clerk
is DIRECTED to close this case on the court’s docket and enter
judgment for the Defendants.

The Clerk is further DIRECTED to send a copy of this

Memorandum Order to counsel for all parties.

IT IS SO ORDERED. isl ~CB4-

Rebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

 

 

December @ , 2020

dh
